DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 04/29/2021 is acknowledged.
Claims 11-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/29/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., hereafter Lee (PGPub # 20130060170).
Regarding claim 1, Lee teaches an ultrasound therapy device, comprising: [high intensity focused ultrasound (HIFU) treatment is a form of non-invasive surgery that uses ultrasound (par. 0005)]
an array type high intensity focused ultrasound (HIFU) converter having a plurality of HIFU conversion elements [the HIFU treatment uses a transducer that generates and irradiates ultrasound for treatment […] a multielement ultrasound transducer may be used (par. 0007). The units described herein may be implemented using […] audio to digital convertors (par. 0096)];
and a control unit which performs control to treat tissues in a focusing area by selecting and driving some of the conversion elements of the array type HIFU converter and irradiating ultrasound signals to an object through the driven active conversion elements to generate heat energy [a control unit including a phase modulator, a signal amplifier, a user interface, a grouping unit, and a processor (Fig. 7; par. 0062)],
wherein, after an elapse of a predetermined time period, the control unit drives conversion elements selected for a different combination of conversion elements as new active conversion elements in replacement of the active conversion elements [the channel selection unit is designed to select a predetermined number of channels according to predetermined settings (par. 0090). The predetermined settings is interpreted as a predetermined time period].
Regarding claim 4, Lee teaches the ultrasound therapy device according to claim 1, wherein the control unit changes a combination of conversion elements that constitute active conversion elements for varying distances between conversion elements from a center of the array type HIFU converter over time [In order to compensate for a difference in distances between the ultrasound transducer elements that belong to different groups GRl to GRN and the focus FC […] the grouping unit transmits grouping information to the processor to control the phase modulator by analyzing the transmitted grouping information and calculating phases of electrical signals to be modulated by the phase modulator elements PTl to PTN (par. 0064)].
Regarding claim 5, Lee teaches the ultrasound therapy device according to claim 1, wherein the active conversion elements are selected from conversion elements arranged randomly on the array type HIFU converter, or arranged forming a sparse array, a Fermat's spiral or a concentric ring, or arranged symmetrically with respect to one reference axis [The ultrasound transducer elements have a sparse-array structure (Fig. 6A-B; par. 0080)].
Regarding claim 6, Lee teaches an ultrasound therapy method, comprising: [high intensity focused ultrasound (HIFU) treatment is a form of non-invasive surgery that uses ultrasound (par. 0005)]
(a) selecting and driving some conversion elements from an array type high intensity focused ultrasound (HIFU) converter having a plurality of HIFU conversion elements [the HIFU treatment uses a transducer that generates and irradiates ultrasound for treatment […] a multielement ultrasound transducer may be used (par. 0007). The units described herein may be implemented using […] audio to digital convertors (par. 0096)];
(b) treating tissues in a focusing area by irradiating ultrasound signals to an object through the driven active conversion elements to generate heat energy [The ultrasound of the HIFU treatment is focused on and irradiated onto a lesion part to be treated, thereby causing focal destruction or necrosis of the lesion tissue (par. 0006)];
(c) after an elapse of a predetermined time period, selecting conversion elements for a different combination of conversion elements and driving as new active conversion elements in replacement of the active conversion elements [the channel selection unit is designed to select a predetermined number of channels according to predetermined settings (par. 0090). The predetermined settings is interpreted as a predetermined time period];
and (d) treating the tissues in the focusing area using the driven new active conversion elements
Regarding claim 9, Lee teaches the ultrasound therapy method according to claim 6, wherein the step (c) comprises changing a combination of conversion elements that constitute active conversion elements for varying distances between conversion elements from a center of the array type HIFU converter over time [In order to compensate for a difference in distances between the ultrasound transducer elements that belong to different groups GRl to GRN and the focus FC […] the grouping unit transmits grouping information to the processor to control the phase modulator by analyzing the transmitted grouping information and calculating phases of electrical signals to be modulated by the phase modulator elements PTl to PTN (par. 0064)].
Regarding claim 10, Lee teaches the ultrasound therapy method according to claim 6, wherein the active conversion elements selected through the step (a) and the step (c) are selected from conversion elements arranged randomly on the array type HIFU converter, or arranged forming a sparse array, a Fermat's spiral or a concentric ring, or arranged symmetrically with respect to one reference axis [The ultrasound transducer elements have a sparse-array structure (Fig. 6A-B; par. 0080)].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 6 above, and further in view of Agrawal (NPL: Grating Lobe in Phased Arrays by Subarray Rotation).
Regarding claim 2, Lee teaches the ultrasound therapy device according to claim 1, wherein the control unit changes a combination of conversion elements that constitute active conversion elements over time [the grouping unit includes a substrate, switches SR and SB implemented on the substrate, and a grouping processor (par. 0059)],
and beam focusing through the conversion elements included in the combination before the change [controlling the signals to be outputted to the groups to form a focus of the ultrasound transducer unit in a target region (par. 0026)].
Lee does not explicitly teach beam focusing through the conversion elements included in the combination after the change have a same location of main lobe and different locations of grating lobe. However, Agrawal teaches beam focusing through the conversion elements included in the combination after the change have a same location of main lobe and different locations of grating lobe [In this method, the array is divided into equal subarrays […] the grating lobes […] are multiplied in number by the number of subarrays (Abstract). See Example 1 below].

    PNG
    media_image1.png
    364
    504
    media_image1.png
    Greyscale

Example 1: Figure 1b of Agrawal. Different sub-array group activation location leads to changes in grating lobe location while maintaining the same main beam location
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee with the teachings of Agrawal and change the location of the grating lobes while maintaining the location of the main beam during combination element changes. By doing so, the grating lobes can be successfully suppressed, as taught by Agrawal in [Abstract].
Regarding claim 3, Lee teaches the ultrasound therapy device according to claim 2, further comprising: a storage unit which generates and pre-stores a plurality of combinations of conversion elements having a same location of main lobe and different locations of grating lobe [The processing device also may access, store, manipulate, process, and create data in response to execution of the software (par. 0096)],
wherein the control unit reads the combinations of conversion elements stored in the storage unit in a sequential order, and makes replacement and drives as active conversion elements at a predetermined time interval [The software may include a computer program, a piece of code, an instruction, or some combination thereof, for independently or collectively instructing or configuring the processing device to operate as desired (par. 0097)].
Regarding claim 7, Lee teaches the ultrasound therapy method according to claim 6, wherein the step (c) comprises: selecting new active conversion elements by changing a combination of conversion elements that constitute active conversion elements [controlling a medical apparatus includes grouping a plurality of ultrasound transducer elements of an ultrasound transducer unit into a plurality of groups (par. 0019)];
and stopping the operation of the existing active conversion elements, and driving the new active conversion elements [generating signals to be transformed into ultrasound, and outputting the signals to be transformed into the ultrasound to the groups via a plurality of output channels respectively corresponding to the groups (par. 0019)].
Lee does not explicitly teach wherein beam focusing through the conversion elements included in the combination before the change and beam focusing through the conversion elements included in the combination after the change have a same location of main lobe and different locations of grating lobe.
However, Agrawal teaches wherein beam focusing through the conversion elements included in the combination before the change and beam focusing through the conversion elements included in the combination after the change have a same location of main lobe and different locations of grating lobe [In this method, the array is divided into equal subarrays […] the grating lobes […] are multiplied in number by the number of subarrays (Abstract). See Example 1 above].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee with the teachings of Agrawal and change the location of the grating lobes while maintaining the location of the main beam during combination element changes. By doing so, the grating lobes can be successfully suppressed, as taught by Agrawal in [Abstract].
Regarding claim 8, Lee teaches the ultrasound therapy method according to claim 7, further comprising: generating and pre-storing a plurality of combinations of conversion elements having a same location of main lobe and different locations of grating lobe [The processing device also may access, store, manipulate, process, and create data in response to execution of the software (par. 0096)],
wherein the step (c) comprises reading the pre-stored combinations of conversion elements in a sequential order and making replacement and driving as active conversion elements at a predetermined time interval [The software may include a computer program, a piece of code, an instruction, or some combination thereof, for independently or collectively instructing or configuring the processing device to operate as desired (par. 0097)].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793